DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markovitz et al (U.S. Patent Number 5,631,718).
With regard to independent claim 1, Markovitz et al teaches eyeglasses (Figure 3, element 1) comprising: a frame (column 2, lines 52-54); end pieces (Figure 3, elements 3 and 4) attached to both end portions of the frame; and temples (Figure 3, elements 5 and 6) attached to back ends of the end pieces (Figure 3, elements 3 and 4) so as to be swingable in inward and outward directions (column 2, lines 46-50), wherein a temple pad (Figure 3, element 11 and column 2, line 67-column 3, line 3) protrudes from a front end of each of the temples, the temple pad moves inward when the temple swings outward, and the temple pad moves outward when the temple swings inward (column 3, lines 53-56).
With regard to dependent claim 2, Markovitz et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein a loosely fitting portion (Figure 4, element 23) is provided at a front-end portion of the temple, a protrusion (Figurer 4, element 22) provided at a back end of each of the end pieces is loosely fitted to the loosely fitting portion, and swinging of the temple is restricted by contact of inner and outer sidewalls of the protrusion with inner and outer sidewalls of the loosely fitting portion (column 3, lines 37-49).
With regard to dependent claim 4, Markovitz et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such eyeglasses wherein a nose pad (Figure 3, element 9) is attached to the frame or a lens attached to the frame.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wichers (U.S. Patent Number 3,944,344).
With regard to independent claim 1, Wichers teaches eyeglasses (Figure 1, element 1) comprising: a frame (Figure 1, element 3); end pieces (Figure 1, elements 7 and 8) attached to both end portions of the frame; and temples (Figure 1, elements 4 and 5) attached to back ends of the end pieces (Figure 1, elements 7 and 8) so as to be swingable in inward and outward directions (column 3, lines 14-22), wherein a temple pad protrudes from a front end of each of the temples (Figure 1, elements 21 and 22), the temple pad moves inward when the temple swings outward, and the temple pad moves outward when the temple swings inward (column 3, lines 2-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wichers (U.S. Patent Number 3,944,344) as applied to claim 1 above, and further in view of Odom (U.S. Patent Publication 2017/0115505).
With regard to dependent claim 3, although Wichers teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Wichers fails to teach wherein the temple pad is detachable. 
Even though it has been held that constructing a formerly integral structure into various elements, i.e., detachable, involves only routine skill in the art (Nenvin v. Erlichman, 168 USPQ 177, 179), in a related endeavor, Odom teaches eyeglasses (Figure 5, element 14), comprising end pieces attached to the frame; and temples attached to the end pieces (Figure 5, element 22); further comprising temple pads (Figure 5, element 38 and page 3, paragraphs {0046] and [0047]), wherein the temple pads are detachable (page 3, paragraph [0048]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the temple pads, as taught by Wichers, to be detachable, as taught by Odom, to provide movement to a desired position or interchangeability of the pad (page 4, paragraphs [0061] and [0062]) .
With regard to dependent claim 5, Wichers in view of Odom teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Wichers teaches the end pieces, the temple, and the support protruding front the front end of the temple have flexibility (column 4, lines 24-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chin (U.S. Patent Number 9,188,795), Tsai (U.S. Patent Publication 2014/0078463), Yang (U.S. Patent Publication 2015/0185499) and Uchida (U.S. Patent Publication 2021/0311323) all teach temple gripping eyewear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
14 July 2022